Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/22/2020 and 6/19/2020 were considered by the examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Interpretation
While claim 5’s “inflatable element” does not pass the three-prong test for an interpretation under 112f since no function is claimed.  However, the term is broad.  To provide context the Office looked to the specification, which recites that the “inflatable element” is in the form of a hose or balls that can be filled with air or other gases to accelerate the pivoting of the blade.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites, “a long leg of the blade is preferably bent corresponding to the radius of the turbine shell”.  First, the term “preferably” renders the bent nature of the long leg unclear whether that feature is required or not.  The Office will treat is as required.  Second, the term “the turbine shell” lacks proper antecedent basis.
Claims 2-5 are unclear for their dependency from claim 1.
Claim 3 is unclear in that it recites “the at least one pawl is arranged pointing at about 11:00 o'clock and/or at about 9:30 o'clock”.  First, it is unclear how a pawl may be pointed in two different directions at the same time.  Second, there is no orientation system established to help one understand where 11 o’clock or 9:30 o’clock is pointing.  As best understood by the Office the claim merely requires that the at least one pawl be adjustable.
Claim 5 is unclear in that it recites, “at least one blade is provided along its an outer edge parallel to the axis with an inflatable element in the region of the blade 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry US 1109839.
Regarding claim 1, Henry discloses a turbine (17), in particular for generating energy in flowing air or in flowing waters, which is cylindrical in basic shape (Fig. 5) and which is provided with blades (19) arranged parallel to an axis of the turbine (through shaft 20), wherein the blades (19) are pivotably arranged in pivot joints (at 24) on an outer circumference (Fig. 5) of at least one turbine wheel (18), wherein the blades are substantially L-shaped (Fig. 5), wherein a long leg (attached to 32, Fig. 6) of the blade is preferably bent corresponding to the radius of the turbine shell (perimeter of wheel 18) (Fig. 5) and a short leg (25) is located within the shell surface line of the turbine (Fig. 5).  
Regarding claim 2, Henry further discloses at least one pawl (26,28) is arranged stationary in the shell of the turbine (pg. 1 ln. 99-pg. 2 ln. 15).  
Regarding claim 3, Henry further discloses that the at least one pawl is adjustable in such a manner that is contactable by the short leg of the blades when the turbine is rotating (pg. 2 ln. 5-10).  
Regarding claim 4, Henry further discloses that the turbine comprises 4 to 16 blades (Fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Isik US 8943824 in view of Henry US 1109839.
Regarding claim 1, Isik discloses a turbine, in particular for generating energy in flowing air or in flowing waters, which is cylindrical in basic shape (Fig. 1) and which is provided with blades (4) arranged parallel to an axis of the turbine (at 2), wherein the blades (4) are pivotably arranged in pivot joints (6) on an outer circumference of at least one turbine wheel (3), wherein the blades bent corresponding to the radius of the turbine shell (col. 2 ln. 25).
However, it does not teach that the blades are substantially L-shaped, with a long leg and a short leg located within the shell surface line of the turbine.
Henry teaches a turbine comprising blades that are substantially L-shaped with a long and short leg (attached to 32, and 25, respectively).  Henry further teaches at least is adjustable in such a manner that is contactable by the short leg of the blades when the turbine is rotating (pg. 2 ln. 5-10). Henry so teaches in order to swing the blade out into the path of the current (pg. 1 ln. 99-108).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the blade and turbine as taught by Isik by utilizing a substantially L-shaped blade and pawl as taught by Henry in order to help swing the blade out into the path of the current of air/water.
Regarding claim 5, Isik further teaches that at least one blade is provided along its an outer edge parallel to the axis with an inflatable element (7) in the region of the blade ends.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mater US 4039849 for turbine with pawls.
Lipman US 8933575 for turbine with L-shaped blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745